DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:  In claim 1, line 3, “button” should be replaced with -buttons-; In claims 1 and 7 (lines 21 and 2 respectively), “is” should be replaced with -are-; In claim 4, lines 1 and 2, the language is objected to because it is inconsistent (e.g., “the connections are a relatively thin region”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "an RF generator" in line 9.  The antecedent basis for this limitation is confusing, since it has already been recited.
Claim 1 recites the limitation "the body" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the first button" and “the second button” in line 18 (also see line 20 and claim 8).  There is insufficient antecedent basis for these limitations in the claim (previously recited as “at least two buttons”).
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott, U.S. 5,527,313 (hereinafter Scott).

Regarding claim 2, Scott discloses (note figs. 1-3) a forceps device wherein the first and second ends are (partially) flat and oppositely facing.
Regarding claims 3 and 4, Scott discloses (note figs. 1-3) a forceps device wherein the first and second ends (i.e., distal portion of each jaw) are connected to the first and second electrodes (i.e., proximal portion of each jaw – see ‘69’) by respective ‘connections’ that are thin with respect to the electrodes.
Regarding claim 5, Scott discloses (note figs. 1-3) a forceps device wherein the ‘beveled bushing’ necessarily has an aperture (for receiving ‘86’) disposed axially therein that ‘locates’ (i.e., ‘is found near’) the spring.
note figs. 1-3) a forceps device wherein the ‘end cap’ necessarily has a ‘pilot’ to ‘locate’ the spring (i.e., ‘has a place for housing the spring’). 
Regarding claim 8, Scott discloses (note figs. 1-3) a forceps device wherein the buttons are necessarily connected to the body portion by respective ‘hinges’.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794